Citation Nr: 1740005	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for a bilateral ankle disability, claimed as shin splints.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a lumbar strain.

5.  Entitlement to service connection for scoliosis.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a gynecological disability, claimed as hysterectomy.

9.  Entitlement to service connection for fibroid tumors.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1984 to July 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed a claim for entitlement to service connection for a hysterectomy and indicated it was related to another claim for fibroid tumors.  She subsequently testified that she had various gynecological symptoms since service that resulted in a hysterectomy.  The Board finds the Veteran's claim on appeal encompasses all symptoms of a gynecological disorder resulting in a hysterectomy and has expanded the claim to be consistent with the Court's decision in Clemons.  

In November 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the record.  


REMAND

The Board finds that a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

At the November 2016 hearing, the Veteran testified that she received Social Security Administration (SSA) disability benefits.  As any records associated with a claim for SSA benefits may contain information relevant to the issues on appeal, these records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Board recognizes that during her hearing, while discussing the possibility of relevant records possibly needing to be added to the file, the Veteran relayed her belief that the record before VA speaks for itself.  The Board does not wish to unnecessarily delay the appeal and respects the Veteran's choices regarding what evidence she would like considered in her appeal.  However, as the appeal must be remanded to obtain the missing SSA records, the Board finds it appropriate to afford the Veteran another opportunity to submit records or authorize VA to obtain records if she so chooses.  

The Veteran also reported treatment for fibromyalgia at VA for the past five years at her hearing.  Review of the record indicates partial VA records were submitted by the Veteran for some treatment from 2009 to 2011, but it appears that there are outstanding, relevant VA treatment records.  Therefore, on remand a complete copy of relevant VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all outstanding treatment records relevant to the claims.  All identified VA records should be added to the claims file, to specifically include records since 2011 even if not identified by the Veteran.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran. 

The Veteran should specifically be asked to provide authorization to obtain records from the Welker Clinic or to provide those records herself.  

If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.	Request copies of any SSA disability benefit determinations as well as the medical records on which such determinations were based.  If the records are unavailable or do not exist, the claims file should be annotated as such and the Veteran notified.

3.	After completing the requested actions, the Agency of Original Jurisdiction (AOJ) should consider whether any additional development is warranted based on the above.  For example, evidence indicating a claimed disability (fibromyalgia, bilateral ankle, pes planus, lumbar strain, scoliosis, hearing loss, tinnitus, gynecological disorder, fibroid tumors) had onset in, or is otherwise related to, active service may have an effect on the claims for service connection.  Appropriate development should be undertaken.  

4.	Then, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




